Citation Nr: 0006996	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a visual disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from November 1987 through 
August 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia which denied the benefits sought on 
appeal. 

The Board initially notes that in the informal hearing 
presentation submitted on behalf of the veteran in January 
1999, the veteran's representative makes reference to the 
"sworn testimony of record."  However, a review of the file 
does not reflect that the veteran requested a hearing and a 
hearing transcript has not been associated with the claims 
file.  Additionally, a hearing transcript was not considered 
as evidence in this matter by the RO in the rating decision, 
or in the Statement of the Case (SOC).  Therefore, the Board 
will adjudicate the veteran's appeal based on a review of the 
evidence currently of record, which does not include a 
hearing transcript. 

The Board also acknowledges that in a notice of disagreement 
(NOD) submitted in 
June 1998, the veteran indicated that he was seeking 
appellate review of the issues of entitlement to service 
connection for a visual disorder, a right knee disorder, a 
neck disorder and a shoulder disorder.  However, in a VA-Form 
9, (Appeal to Board of Veterans' Appeals) submitted in July 
1998, the veteran indicated that he was only appealing the 
issues of entitlement to service connection for a visual 
disorder and a right knee disorder.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes that the veteran has a current diagnosis of a 
visual disorder.

2.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed right knee pain to his 
period of active service, or to any right knee disorder shown 
during service. 



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a visual 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

2.  The veteran's claim for service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that he is entitled 
to service connection for a visual disorder and a right knee 
disorder.  The VA may pay compensation for "disability 
resulting from personal injury or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval or air service."  38 U.S.C.A. § 1110 
(West 1991).  However, the threshold question that must be 
answered in this case is whether the veteran has presented 
well-grounded claims for service connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran argues that time spent on submarines during his 
period of active service caused his ability to focus on 
distant objects to deteriorate.  He further alleges that 
during service, he was informed by medical personnel that 
this phenomenon occurred due to the fact that he was not 
required to focus on anything more than 20 feet away while 
serving on submarines, and that his eyesight would have to 
correct itself after his service on submarines ended.  The 
veteran argues that his eyesight never corrected itself and 
that he is entitled to service connection for a visual 
disorder.  

A July 1987 enlistment examination and a December 1987 
submarine duty examination are negative for any notation 
regarding any type of visual disorder.  In March 1992, the 
veteran was seen for complaints of blurry vision when 
focusing on distant objects and experiencing a burning 
sensation and headaches when driving.  The veteran was shown 
to have visual acuity for near and distant vision of 20/20 in 
both eyes.  A subsequent March 1992 examination revealed that 
the veteran had distant visual acuity of 20/30 in the left 
eye and 20/20 in the right eye and corrected visual acuity 
20/20 in each eye.  The veteran was diagnosed with a 
refractive error, which was not considered disabling and he 
was approved for duty.  In May 1996 the veteran was shown to 
have visual acuity of 20/20 in both eyes and he complained of 
having decreased vision at night.  A May 1997 separation 
examination shows that the veteran's visual acuity in each 
eye was 20/20, but that he had difficulty focusing on distant 
objects. 

The veteran was afforded a VA eye examination in November 
1997.  The report indicates that the veteran had no 
significant ocular complaints.  Examination showed visual 
acuity of 20/15 in both eyes with minimal retinoscopic 
refraction.  The veteran did not complain of diplopia, or any 
visual field deficit.  The veteran refused dilation and had 
no complaints of photopsia.  Undilated fundus examination 
revealed normal disks, vessels and macula bilaterally.  The 
examiner concluded that the veteran had a normal eye 
examination.  

While the veteran clearly believes that he has a visual 
disorder which was caused by the circumstances of his period 
of active service, the veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the underlying cause of a visual disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
this case, the veteran has not submitted evidence that he has 
a current visual disorder, or evidence linking any visual 
disorder to his period of active service.  The most recent 
examination of record shows that the veteran had a normal eye 
examination.  In the absence of competent medical evidence of 
a current disability, the veteran has not submitted a well-
grounded claim for service connection and his claim must be 
denied on this basis.  

The veteran and his representative also allege that the 
veteran is entitled to service connection for a right knee 
disorder.  Service medical records show that the veteran 
developed a knot or cyst on the anterior aspect of the right 
thigh during service in September 1995.  The veteran 
underwent surgery for the excision of a ganglion cyst of the 
right knee in October 1995.  A May 1997 separation 
examination report reflects that the veteran reported 
occasional pain and swelling in his right knee.

A November 1997 VA examination report indicates that the 
veteran presented with complaints of bilateral knee problems 
which he attributes to climbing ladders while carrying a fire 
extinguisher in the Navy.  He reported that his right knee 
hurts more than his left knee and that he experiences daily 
discomfort and occasional locking of the right knee.  
Physical examination showed that the veteran had 10 degrees 
of knee flexion.  He had no swelling, crepitus or any visible 
pain or instability on abduction, adduction, or AP draw and 
McMurray's was negative.  Deep knee bends, hopping and heel-
toe walking were done with some discomfort and straight leg 
raises were negative for visible pain at 90 degrees.  X-rays 
of the right and left knees were normal.  The veteran was 
diagnosed with bilateral knee pain without physical findings. 

Again, it is clear that the veteran believes that his current 
right knee disorder is related to his period of active 
service.  However, the veteran has not submitted competent 
medical evidence linking his currently diagnosed right knee 
disorder to his period of active service, or to a right knee 
disorder shown during service.  As previously discussed, 
while the veteran may believe that his current right knee 
disorder is related to his period of active service, as a lay 
person, he is not competent to offer an opinion that requires 
medical expertise, such as the underlying cause of his 
currently diagnosed right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence establishing, or suggesting a link between 
the veteran's current right knee disorder and his period of 
active service, the veteran has not submitted a well-grounded 
claim and his claim must be denied.

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground either 
of the veteran's claims for service connection.  Should the 
veteran obtain such evidence, he may request that the RO 
again consider his claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).
ORDER

1. Evidence of a well-grounded claim not having been 
submitted, service connection for a visual problem is denied. 

2. Evidence of a well-grounded claim not having been 
submitted, service connection for a right knee disorder is 
denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

